THE THIRTEENTH COURT OF APPEALS

                                    13-15-00157-CR


                           Ex Parte Sergio Rodriguez Cuellar


                                   On appeal from the
                      92nd District Court of Hidalgo County, Texas
                           Trial Cause No. CR-0541-03-A(1)


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and rendered. The

Court orders the judgment of the trial court REVERSED and RENDERS judgment

denying the application for a writ of habeas corpus and reinstating appellee’s conviction.

      We further order this decision certified below for observance.

July 14, 2016